Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/22 have been fully considered but they are not persuasive.
As to applicant’s argument on page 12 recites:
“Applicant respectfully argues that the Examiner has not shown how combining Cai teaches that an apparent image formed by light used for pupil tracking “does not overlap the computer generated image””
The examiner contests that the claim limitation does not define the apparent image, e.g., the content of the apparent image and how the apparent image is generated. In addition, the claim limitation merely discloses relative to the computer image, which does not overlap the computer generated image without defining the position relationship between the apparent image and the computer generated image. Cai’s image floating in space reads on the apparent image, whereas a three-dimensional holographic image produced for projection reads on a computer generated image, which does not overlap the apparent image. Furthermore, it is noted an optical path of the light from the light source is disclosed by Spitzer, therefore, Cai is not needed to teach this feature.
Applicant’s remaining arguments with respect to claim(s) 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 52-53, 59-60, and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Northcott et al. (US 8,243,133) in view of Sung et al. (US 2017/0123204) in view of Tsurumi (US 2018/0267323).
Regarding claim 49, Spitzer et al. (hereinafter Spitzer) discloses a method for tracking a viewer’s pupil (Spitzer, [0013], “method for heads-up displays including integrated display and an imaging system for ocular measurement”. In addition, in paragraph [0054], “An undistorted image of the eye enables a more accurate calculation of eye position, user identification and health monitoring”) comprising:
using a light source to illuminate a viewer’s pupil (Spitzer, [0016], “display light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”. Figs. 1B and 1D);
collecting retro-reflected light returning through the viewer’s pupil at a direction opposite to a direction the light entered through the viewer’s pupil (Spitzer, Fig. 1B illustrates collecting retro-reflected light returning through the viewer’s pupil at a direction opposite to a direction the light entered through the viewer’s pupil);
pass the retro-reflected light from the pupil (Spitzer, Fig. 1B);
using an optical element to produce a spot of the retro-reflected light from the pupil on a light sensor (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B).  Camera 124 can image the pupil, iris, or retina of eye 120… camera 124 is optically coupled to light guide 102 by an optical element 125.  In one embodiment optical element 125 can be a refractive lens, but in other embodiments it can be a reflective or diffractive optical element, or a combination of refractive, diffractive, and reflective optical elements”. In addition, in paragraph [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B).  Camera 124 can image the pupil, iris, or retina of eye 120”. The pupil, iris or retina is considered a spot of the retro-reflected light from the pupil); and
the optical path after the retro-reflected light has been retro-reflected from the viewer’s eye through the viewer’s pupil (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B)”).
Though Spitzer teaches collecting retro-reflected light returning through the viewer’s pupil; Spitzer is silent with respect to “collecting retro-reflected light returning from the viewer’s retina”;
Northcott et al. (hereinafter Northcott) discloses collecting retro-reflected light returning from a viewer’s retina (Northcott, col 9, 59-63, “FIG. 3 is an illustration of retro-reflection from the human eye. The intrinsic geometry of the eye causes it to act as a retro-reflector. Light that enters the eye lens 304 is focused onto the retina 314. Any light scattered by the retina back towards the lens 404 retraces its path out of the eye”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Northcott’s retro-reflected light returning from a viewer’s retina in the head-up display, as taught by Spitzer. The motivation for doing so would have been providing ability to fast, fine tracking of a subject. 
While Spitzer teaches pass the retro-reflected light through the pupil (Spitzer, Figs. 1B and 1D); Spitzer as modified by Northcott does not expressly disclose “using a first aperture in a mask”;
Sung et al. (hereinafter Sung) discloses using a first aperture in a mask (Sung, [0053], “The see-through holographic display apparatus 100 may further include a noise removal filter 150”). 
Sung discloses using the mask to stop at least some of other light arriving at the mask (Sung, [0064], “The noise removal filter 150 may be placed at the first focal distance f1 of the first relay lens 141 of the relay optical system 140 and may block light except light of a desired diffraction order, thereby removing noise such as a diffraction pattern or multiplex diffraction due to a pixel structure of the spatial light modulator 120”).
And Sung discloses locating the first aperture along a same direction from the viewer’s pupil as the direction of the light source to the pupil (Sung, Fig. 2 illustrates the noise removal filter along a same line from the view’s pupil as the direction of the light source to the pupil).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Sung’s noise removal filter may block light except light of a desired diffraction order in the head-up display, as taught by Spitzer, as it could be used to achieve the predictable result of using a first aperture in a mask to pass light from the light source retro-reflected through the pupil. The motivation for doing so would have been removing noise such as a diffraction pattern or multiplex diffraction due to a pixel structure of the spatial light modulator.
Furthermore, though Spitzer teaches determining the spot by the light sensor; Spitzer as modified by Northcott and Sung does not expressly disclose “determining a location of the spot”;
Tsurumi discloses determining a location of a spot (Tsurumi, [0061], “The information processing apparatus sets the range of existence of corneal reflection images (bright spot) on the basis of the position of the pupil identified from the captured image (hereinafter, referred to as "the position of appearance of the pupil")”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Tsurumi’s determining position of the pupil in the head-up display, as taught by Spitzer as modified by Northcott and Sung. The motivation for doing so would have been providing a process to detection of gaze, in which a vector corresponding to a user's gaze is estimated using a corneal reflection method of using a corneal reflection image obtained when light from a light source is reflected on the cornea.
Regarding claim 52, Spitzer discloses tracking the viewer’s pupil in a Head Mounted Display (HMD) for displaying a computer generated image (Spitzer, [0015], “FIGS. 1A-1B illustrate an embodiment of a heads-up display 100”).
Regarding claim 53, Spitzer as modified by Sung with the same motivation from claim 49 discloses a computer generated holographic (CGH) image (Sung, [0051], “For example, the see-through holographic display apparatus 100 may have a shape of one-eye glasses via which a hologram image and the outside are seen by one eye (e.g., a left eye 11L as shown in FIG. 1) of the user 10”) comprises a three dimensional (3D) computer generated holographic (CGH) image (Sung, [0079], “thus the field lens 170 may enable a 3D hologram image to be seen”).
Regarding claim 59, Spitzer discloses produce the image of the viewer’s pupil on the light sensor (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B).  Camera 124 can image the pupil, iris, or retina of eye 120… camera 124 is optically coupled to light guide 102 by an optical element 125.  In one embodiment optical element 125 can be a refractive lens, but in other embodiments it can be a reflective or diffractive optical element, or a combination of refractive, diffractive, and reflective optical elements”);
Spitzer as modified by Sung with the same motivation from claim 49 discloses next to the first aperture (Sung, Fig. 1B illustrates noise removal filter 150 is placed next to optical element 140).
Regarding claim 60, Spitzer discloses at least a first one of the plurality of light sources emits light at a different spectrum than at least a second one of the plurality of light sources (Spitzer, [0016], “light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”. In addition, in paragraph [0016], “In other embodiments light source 128 can be some other type of source, such as one or more lasers in one embodiment, and can emit in other wavelength ranges”).
Regarding claim 66, Spitzer discloses a direction of an image displayed to the viewer (Spitzer, [0039], “For display purposes—that is, for presentation of images from display 107 to eye 120”);
Spitzer as modified by Northcott with the same motivation from claim 49 discloses the light source to illuminate the viewer’s pupil is located so that the direction of light arriving from the light source to the pupil is different from a direction of other light sources (Northcott, col 5, 36-40, “the various light sources may be referred to as the acquisition light source 110, the WFS light source 210 and the iris imaging light source 248, respectively, to distinguish them from each other”).
Regarding claim 67, Spitzer as modified by Sung and Tsurumi with the same motivation from claim 1 discloses determining locations of a plurality of spots (Tsurumi, Fig. 1).
Regarding claim 68, Spitzer teaches produce the spot of the retro-reflected light on the light sensor; Spitzer as modified by Sung with the same motivation from claim 1 discloses the first aperture is located adjacent to an optical element (Sung, [0053], “a noise removal filter 150 removing noise from the diffraction light of the hologram image transferred from the relay optical system 140”. As shown in Fig. 2, the noise removal filter is adjacent optical lens 141).

Claims 56, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Northcott et al. (US 8,243,133) in view of Sung et al. (US 2017/0123204) in view of Tsurumi (US 2018/0267323), as applied to claim 49, in further view of Mochida (US 2007/0258624).
Regarding claim 56, Spitzer as modified by Northcott and Sung with the same motivation from claim 49 discloses using aperture for passing light emerging from the light source before illuminating the viewer’s eye and locating the aperture next to the light source (Sung, Fig. 2); Spitzer as modified by Northcott, Sung and Tsurumi does not expressly disclose “using a second aperture”;
Mochida discloses using a second aperture (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Mochida’s a plurality of apertures in the head-up display, as taught by Spitzer as modified by Sung, as it could be used to achieve the predictable result of a plurality of first apertures, each one of the plurality of first apertures located along a same direction from the viewer’s pupil as a direction of a corresponding one of the plurality of light sources. The motivation for doing so would have been eliminating unnecessary frequency component of a recording light that has been collected.
Regarding claim 62, Spitzer as modified by Sung, Tsurumi and Mochida with the same motivation from claim 50 discloses the first aperture is located at an image of the light source (Mochida, [0076], “image-forms an image of the illumination aperture stop 10 on a pupil dividing mirror 31”).
Regarding claim 63, Spitzer as modified by Sung, Tsurumi and Mochida with the same motivation from claim 50 discloses each one of the plurality of first apertures is located at an image of a corresponding one of the plurality of light sources (Mochida, [0075], “The luminous flux transmitted through a beam splitter 14 passes through an imaging system plane-parallel plate 17 for aberration correction while a luminous flux diameter is limited by an imaging aperture stop 11”. In addition, in paragraph [0076], “image-forms an image of the illumination aperture stop 10 on a pupil dividing mirror 31”. The limitation does not define how each one of the plurality of first apertures is located at an image of a corresponding one of the plurality of light sources. The plurality of light pass through the aperture 10 and 11 are considered reads on each one of the plurality of first apertures is located at an image of a corresponding one of the plurality of light sources).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Northcott et al. (US 8,243,133) in view of Sung et al. (US 2017/0123204) in view of Tsurumi (US 2018/0267323), as applied to claim 49, in further view of Cai et al. (US 2004/0047013).
Regarding claim 54, while Spitzer teaches an optical path of the light from the light source (Spitzer, Fig. 1B), the computer generated image (Spitzer, [0016], “Display light source 128 illuminates LCOS display 107, and LCOS display 107 reflects the incident light and modulates an image onto it”); Spitzer as modified by Northcott, Sung and Tsurumi does not expressly disclose “forms an apparent image”;
Cai et al. (hereinafter Cai) discloses forms an apparent image (Cai, [0015], “Viewing the image from a reflection hologram is like looking at an object or image that is floating in space”).
Cai discloses the apparent image, relative to the computer generated image, which does not overlap the computer generated image (Cai, [0015], “Viewing the image from a reflection hologram is like looking at an object or image that is floating in space.  The image may be located anywhere along the line of sight axis”. image floating in space reads on the apparent image, whereas a three-dimensional holographic image produced for projection reads on a computer generated image, which does not overlap the apparent image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Cai’s producing a 3D holographic image using a true hologram including viewing the image from a reflection hologram is like looking at an object or image that is floating in space in the head-up display, as taught by Spitzer as modified by Sung. The motivation for doing so would have been providing ability to producing a 3D holographic image using a true hologram.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Northcott et al. (US 8,243,133) in view of Sung et al. (US 2017/0123204) in view of Tsurumi (US 2018/0267323), as applied to claim 49, in further view of Weissman (US 8,570,656).
Regarding claim 55, Spitzer teaches illuminating the viewer’s pupil (Spitzer, Fig. 1B), using a retro-reflected-light located along an optical path after retro-reflection through the viewer’s pupil polarized at a polarization direction perpendicular to that of a direction of polarization of the light provided by the light source to filter light after retro-reflection through the viewer’s pupil (Spitzer, [0019], “distal optical element 112 is a polarizing beamsplitter”. In addition, in paragraph [0018], “proximal optical element 113 is a polarizing beam splitter (PBS)”. Fig. 1B illustrates using a retro-reflected-light located along an optical path after retro-reflection through the viewer’s pupil polarized at a polarization direction perpendicular to that of a direction of polarization of the light provided by the light source to filter light after retro-reflection through the viewer’s pupil); Spitzer as modified by Northcott, Sung and Tsurumi does not expressly disclose “plane polarized light”;
Weissman discloses plane polarized light (Weissman, col 9, 29-31, “A limited spectral width of light leaves the source 516 and is polarized by a linear polarizer 518 and becomes plane polarized”).
Weissman discloses a plane polarizing filter (Weissman, col 9, 29-31, “A limited spectral width of light leaves the source 516 and is polarized by a linear polarizer 518”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Weissman’s linear polarizer in the head-up display, as taught by Spitzer as modified by Northcott and Sung, as it could be used to achieve the predictable result of using a retro-reflected-light plane-polarizing filter located along an optical path after retro-reflection through the viewer’s pupil, polarized at a polarization direction perpendicular to that of a direction of polarization of the plane-polarized light provided by the light source to filter light after retro-reflection through the viewer’s pupil. The motivation for doing so would have been providing ability to select a specific polarization of light. 

Allowable Subject Matter
Claims 50-51, 57-58 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612